                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Baltimore Division

GP Global APAC Pte. Ltd.                            *

       and                                          *      Civil Action No. 20-cv-174-CCB

GP Global ARA BV,                                   *

       Plaintiffs,                                  *
                                                           IN ADMIRALTY
v.                                                  *

Dry Bulk Singapore Pte Ltd., et al.,                *

       Defendant and Garnishee.                     *

       *       *       *       *       *    *       *      *       *      *       *      *

                                            ORDER

       Upon consideration of Plaintiffs GP Global APAC Pte. Ltd. and GP Global ARA BV’s

Motion for Issuance of Letter Rogatory, and good cause appearing therefore, Plaintiffs’ motion is

GRANTED.

       It is hereby ORDERED that Plaintiffs’ motion is granted and the attached Letter

Rogatory shall be issued to the Supreme Court of Singapore, and be returned to Plaintiffs’

counsel, J. Stephen Simms, who will then proceed to bring the Letter Rogatory before the

Supreme Court of Singapore.

       IT IS SO ORDERED.

Dated: _______, 2020
                                            _________________________________________
                                            Catherine C. Blake
                                            United States District Judge
